Case 18-31722       Doc 511     Filed 03/14/19     Entered 03/14/19 16:04:13        Page 1 of 11



                UNITED STATES BANKRUPTCY COURT
                      DISTRICT OF CONNECTICUT
                         NEW HAVEN DIVISION
                                    x
                                    :
In re:                              :  CHAPTER 11
                                    :
SERVICOM LLC                        :  Case No. 18-31722 (AMN)
JNET COMMUNICATIONS LLC             :  Case No. 18-31723 (AMN)
VITEL COMMUNICATIONS LLC            :  Case No. 18-31724 (AMN)
SERVICOM CANADA, LTD                :  Case No. 18-31734 (AMN)
                                    :  Jointly Administered Under
              Debtors.              :  Case No. 18-31722 (AMN)
                                    x

                       APPLICATION FOR ALLOWANCE OF
                  ADMINISTRATIVE EXPENSE OF VFI KR SPE I, LLC

         VFI KR SPE I, LLC (VFI) though its counsel, Jaffe, Raitt, Heuer & Weiss, P.C. and

Neubert, Pepe & Monteith, P.C. hereby submit this Application for Allowance of Administrative

Expense of VFI KR SPE I, LLC.

                                   VFI’s Debt and Collateral

         1.    VFI is both an equipment lessor to, and secured lender of, Debtor Servicom, LLC

(“Servicom”). VFI’s assignor, Varilease Finance, Inc. (“Varilease”), entered into a Master Lease

Agreement with Servicom, dated April 6, 2016, pursuant to which Varilease leased various

equipment to Servicom (the “Master Lease Agreement”).1 The Master Lease Agreement was

subsequently assigned to VFI.

         2.    Pursuant to paragraph 2(b) of the Master Lease Agreement, VFI was granted “a

security interest in any and all goods, chattels, fixtures, equipment, assets, accounts receivable,

contract rights, general intangibles and property of every kind wherever located in which Lessee



1Copies of the documents referenced herein were attached to the Objection of VFI KR SPE I,
LLC to Motion for Interim and Final Orders (I) Authorizing Debtors to Use Cash Collateral, (II)
Granting Adequate Protection and (III) Approving Sale of Accounts Receivable [DN 33].



4409872.v1
Case 18-31722        Doc 511     Filed 03/14/19       Entered 03/14/19 16:04:13      Page 2 of 11



has any interest and the proceeds thereof,” which security interest “secure[d] any and all

obligations of Lessee and those of any affiliate of Lessee to Lessor whether now in existence and/or

to come into existence” (the “Security Interest”). The Security Interest extends to the Debtors’

equity interest in Servicom Canada Limited.

         3.     VFI perfected the Security Interest by filing a financing statement against Servicom

on April 28, 2016.

         4.     The obligations owing under the Master Lease Agreement were guaranteed by

Debtors JNET Communications, LLC, Vitel Communications, LLC and Servicom Canada,

Limited.

         5.     The current indebtedness due to VFI under the Master Lease Agreement is

$1,842,646.66, exclusive of attorneys’ fees, costs and late charges.

         6.     Accordingly, VFI is both a lessor to, and a secured creditor of, Servicom, holding

a blanket lien on its assets.

                         The VFI Lease Payment Administrative Claim

         7.     The VFI Lease was rejected on January 11, 2019, pursuant to the Second Order

Regarding Motion for Order Approving Stipulated Order Rejecting Lease of VFI KR SPE I, LLC

and Lifting the Automatic Stay [DN 385] (the “Rejection Order”).

         8.     Between the petition date and the date of entry of the Rejection Order, the Debtors

failed to pay the November and December, 2018 and January, 2019 obligations owing to VFI

under the Master Lease Agreement, each in the amount of $40,930.93, for a total of $122,792.79,

which amount constitutes an administrative claim (the “VFI Lease Payment Administrative

Claim”).




                                                  2
4409872.v1
Case 18-31722         Doc 511   Filed 03/14/19       Entered 03/14/19 16:04:13        Page 3 of 11



                          The VFI Adequate Protection Superpriority Claim

         9.    In addition to the VFI Lease Payment Administrative Claim, VFI was granted a

“Superpriority Claim” “as adequate protection for the Debtors’ use of Cash Collateral pursuant to”

[the cash collateral orders] “for the amount of any diminution in value (if any) of [VFI’s] interest

(if any) in the Cash Collateral and that such . . . Superpriority Claims are to be only to the same

validity, priority and extent of any pre-petition interest in the Cash Collateral held by [VFI]” (the

“Superpriority Claim”). See, e.g., Second Interim Order (I) Authorizing Debtors to Use Cash

Collateral, (II) Granting Adequate Protection and (III) Approving Sale of Accounts Receivable

[DN 104] (the “Second Cash Collateral Order”) at Paragraph 3b.

         10.   The term “Superpriority Claim” was defined to be a superpriority claim “senior to

all other administrative expense claims (including those under Chapter 7), and to all other claims,

including administrative claims, arising under sections 105, 326, 328, 330, 331, 503(b), 506(c),

507(a), 507(b), 726, 1113 or 1114 of the Bankruptcy Code, whether or not such expenses or claims

may become secured by a judgment lien or other non-consensual lien, levy or attachment, except

as set forth below in the immediate succeeding section.” See, e.g., Second Cash Collateral Order,

at Paragraph 3a(3).

         11.   Based on VFI’s position as a second lien creditor on the assets of the Debtors, VFI

believes that adjudication of its Superpriority Claim may be unnecessary, depending on the

outcome of payment of Coral Capital’s alleged first lien position and VFI’s second lien position.

Therefore, VFI is hereby asserting its right to its Superpriority Claim (both allowance and

payment), but absent the Court requiring that VFI adjudicate the amount of its Superpriority Claim

in connection with the Order and Notice Fixing Last Day for Filing Requests for Payment of

Administrative Expenses Incurred During Chapter 11 Case and for Claims Specified in Section




                                                 3
4409872.v1
Case 18-31722       Doc 511      Filed 03/14/19       Entered 03/14/19 16:04:13          Page 4 of 11



348(d) (the Administrative Claims Order), VFI is requesting that the such adjudication be held in

abeyance pending a determination of the payment to be received by VFI on its secured claim,

which has priority over any Superpriority Claim.

         Wherefore, VFI requests that this Court: (a) allow the VFI Lease Administrative Claim

and authorize its payment when appropriate; (b) hold in abeyance adjudication and payment of

VFI’s Superpriority Claim pending determination of VFI’s secured claim and payment of the same

(subject to the right of VFI or other another party in interest to request an immediate adjudication),

and grant such other relief as the Court deems equitable and just.

Dated: March 14, 2019                                VFI KR SPE I, LLC,
       New Haven, Connecticut

                                               By:      /s/Douglas S. Skalka
                                                     Douglas S. Skalka (ct00616)
                                                     NEUBERT, PEPE & MONTEITH, P.C.
                                                     195 Church Street, 13th Floor
                                                     New Haven, Connecticut 06510
                                                     (203) 821-2000
                                                     dskalka@npmlaw.com

                                                     and

                                                     Jay L. Welford, Esq. (P34471)
                                                     Jaffe, Raitt, Heuer & Weiss, P.C.
                                                     27777 Franklin Rd., Ste. 2500
                                                     Southfield, MI 48034
                                                     (248) 727-1466
                                                     jwelford@jaffelaw.com




                                                  4
4409872.v1
Case 18-31722        Doc 511       Filed 03/14/19   Entered 03/14/19 16:04:13        Page 5 of 11



                UNITED STATES BANKRUPTCY COURT
                      DISTRICT OF CONNECTICUT
                         NEW HAVEN DIVISION
                                    x
                                    :
In re:                              :  CHAPTER 11
                                    :
SERVICOM LLC                        :  Case No. 18-31722 (AMN)
JNET COMMUNICATIONS LLC             :  Case No. 18-31723 (AMN)
VITEL COMMUNICATIONS LLC            :  Case No. 18-31724 (AMN)
SERVICOM CANADA, LTD                :  Case No. 18-31734 (AMN)
                                    :  Jointly Administered Under
              Debtors.              :  Case No. 18-31722 (AMN)
                                    x

             ORDER ALLOWING PAYMENT OF ADMINISTRATIVE EXPENSE

         This matter having come before this Court on Application of VFI KR SPE I, LLC (the

“Application”) for Payment of Administrative Expense and the Court having considered the

matter, for good cause shown, it is hereby

         ORDERED, that the Application be and hereby is granted; and it is further

         ORDERED, that VFI KR SPE I, LLC shall have an allowed administrative expense claim

in the amount of $122,792.79; and it is further

         ORDERED, that the determination of any Super Priority Claim (as defined in the

Application) held by VFI KR SPE I, LLC shall be held in abeyance pending a determination of

the amount and payment of the secured claim held by VFI KR SPE I, LLC and upon further order

of this Court; and it is further

         ORDERED, that the Trustee is authorized and directed to take any and all steps necessary

to pay VFI KR SPE I, LLC its allowed administrative expense claim.




4409872.v1
Case 18-31722       Doc 511    Filed 03/14/19        Entered 03/14/19 16:04:13     Page 6 of 11



                UNITED STATES BANKRUPTCY COURT
                      DISTRICT OF CONNECTICUT
                         NEW HAVEN DIVISION
                                    x
                                    :
In re:                              :  CHAPTER 11
                                    :
SERVICOM LLC                        :  Case No. 18-31722 (AMN)
JNET COMMUNICATIONS LLC             :  Case No. 18-31723 (AMN)
VITEL COMMUNICATIONS LLC            :  Case No. 18-31724 (AMN)
SERVICOM CANADA, LTD                :  Case No. 18-31734 (AMN)
                                    :  Jointly Administered Under
              Debtors.              :  Case No. 18-31722 (AMN)
                                    x

                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on March 14, 2019, the foregoing document was

electronically filed. Notice of this filing was sent by e-mail to all parties by operation of the

Court’s electronic filing system or by mail to anyone unable to accept electronic filing. Parties

may access this filing through the Court’s system.

Dated: March 14, 2019                              VFI KR SPE I, LLC,
       New Haven, Connecticut

                                             By:      /s/Douglas S. Skalka
                                                   Douglas S. Skalka (ct00616)
                                                   NEUBERT, PEPE & MONTEITH, P.C.
                                                   195 Church Street, 13th Floor
                                                   New Haven, Connecticut 06510
                                                   (203) 821-2000
                                                   dskalka@npmlaw.com




4409872.v1
Case 18-31722      Doc 511     Filed 03/14/19     Entered 03/14/19 16:04:13      Page 7 of 11



                                       SERVICE LIST

18-31722 Notice will be electronically mailed to:

Myles H. Alderman, Jr. on behalf of Creditor 5 Star Communications, LLC
myles.alderman@alderman.com, courts@alderman.com

Myles H. Alderman, Jr. on behalf of Creditor Advanced Cable Contractors, Inc.
myles.alderman@alderman.com, courts@alderman.com

Myles H. Alderman, Jr. on behalf of Creditor Service Tech Communications, Inc.
myles.alderman@alderman.com, courts@alderman.com

Myles H. Alderman, Jr. on behalf of Creditor Southern Network Communications, LLC
myles.alderman@alderman.com, courts@alderman.com

Myles H. Alderman, Jr. on behalf of Creditor Timberhouse Transportation and Equipment, LLC.
myles.alderman@alderman.com, courts@alderman.com

Elizabeth J. Austin on behalf of Creditor First Insurance Funding
eaustin@pullcom.com, rmccoy@pullcom.com

Elizabeth J. Austin on behalf of Creditor TSD Global
eaustin@pullcom.com, rmccoy@pullcom.com

James Berman on behalf of Debtor JNET Communications LLC
jberman@zeislaw.com, kjoseph@zeislaw.com

James Berman on behalf of Debtor ServiCom Canada Limited
jberman@zeislaw.com, kjoseph@zeislaw.com

James Berman on behalf of Debtor ServiCom LLC
jberman@zeislaw.com, kjoseph@zeislaw.com

James Berman on behalf of Debtor Vitel Communications LLC
jberman@zeislaw.com, kjoseph@zeislaw.com

Richard C. Feldman on behalf of Creditor Pnc Equipment Finance, LLC
rcfeldman@efanda-law.com

Robert M. Fleischer on behalf of Creditor Committee Official Committee of Unsecured
Creditors
rfleischer@gs-lawfirm.com, ecf@ctnylaw.com

Adam H. Friedman on behalf of Creditor ITC Telecom Technology, LLC
afriedman@olshanlaw.com

Lawrence S. Grossman on behalf of Creditor Committee Official Committee of Unsecured
4409872.v1
Case 18-31722     Doc 511     Filed 03/14/19       Entered 03/14/19 16:04:13   Page 8 of 11



Creditors
LGrossman@gs-lawfirm.com, aevans@gs-lawfirm.com;mcraig@gs-lawfirm.com;cfisher@gs-
lawfirm.com

Carl T. Gulliver on behalf of Creditor AT&T
cgulliver@coanlewendon.com

Jeffrey Hellman on behalf of Creditor Aspen Business Center One, LLC
jeff@jeffhellmanlaw.com, christen@jeffhellmanlaw.com

Jeffrey Hellman on behalf of Creditor Machesney Investments, LLC
jeff@jeffhellmanlaw.com, christen@jeffhellmanlaw.com

Eric A. Henzy on behalf of Debtor JNET Communications LLC
ehenzy@zeislaw.com, kjoseph@zeislaw.com

Eric A. Henzy on behalf of Debtor ServiCom Canada Limited
ehenzy@zeislaw.com, kjoseph@zeislaw.com

Eric A. Henzy on behalf of Debtor ServiCom Canada Limited
ehenzy@zeislaw.com, kjoseph@zeislaw.com

Eric A. Henzy on behalf of Debtor ServiCom LLC
ehenzy@zeislaw.com, kjoseph@zeislaw.com

Eric A. Henzy on behalf of Debtor Vitel Communications LLC
ehenzy@zeislaw.com, kjoseph@zeislaw.com

Nathan Grant Johnson on behalf of Creditor Balboa Capital Corporation
nathan@flynnlaw-ne.com, johnp@flynnlaw-ne.com

Barbara H. Katz
barbarakatz@snet.net, BKatz@iq7technology.com

Stephen M. Kindseth on behalf of Debtor JNET Communications LLC
skindseth@zeislaw.com, swenthen@zeislaw.com;kjoseph@zeislaw.com

Stephen M. Kindseth on behalf of Debtor ServiCom Canada Limited
skindseth@zeislaw.com, swenthen@zeislaw.com;kjoseph@zeislaw.com

Stephen M. Kindseth on behalf of Debtor ServiCom LLC
skindseth@zeislaw.com, swenthen@zeislaw.com;kjoseph@zeislaw.com

Stephen M. Kindseth on behalf of Debtor Vitel Communications LLC
skindseth@zeislaw.com, swenthen@zeislaw.com;kjoseph@zeislaw.com

Nancy B. Kinsella on behalf of Creditor JC Holdings LLC

                                               8
4409872.v1
Case 18-31722      Doc 511     Filed 03/14/19       Entered 03/14/19 16:04:13   Page 9 of 11



nkinsella@npmlaw.com

Joanna M. Kornafel on behalf of Creditor Committee Official Committee of Unsecured Creditors
jkornafel@gs-lawfirm.com

Craig I. Lifland on behalf of Creditor CORAL CAPITAL SOLUTIONS, LLC
lifland@halloransage.com, costaj@halloransage.com

Patrick R. Linsey on behalf of Debtor JNET Communications LLC
plinsey@zeislaw.com, Kjoseph@zeislaw.com

Patrick R. Linsey on behalf of Debtor ServiCom Canada Limited
plinsey@zeislaw.com, Kjoseph@zeislaw.com

Patrick R. Linsey on behalf of Debtor ServiCom LLC
plinsey@zeislaw.com, Kjoseph@zeislaw.com

Patrick R. Linsey on behalf of Debtor Vitel Communications LLC
plinsey@zeislaw.com, Kjoseph@zeislaw.com

Kristin B. Mayhew on behalf of Creditor United Partners Business Park, LLC
kmayhew@mdmc-law.com, kwarshauer@mdmc-law.com;bdangelo@mdmc-law.com

Kristin B. Mayhew on behalf of Interested Party MCI Canada LC
kmayhew@mdmc-law.com, kwarshauer@mdmc-law.com;bdangelo@mdmc-law.com

Kim L. McCabe on behalf of U.S. Trustee U. S. Trustee
kim.mccabe@usdoj.gov

Kevin J. McEleney on behalf of Creditor Clarke Avenue Properties, LLC
kmceleney@uks.com

Patrick J. McHugh on behalf of Interested Party Sirius XM Radio, Inc.
pmchugh@fdh.com, csommer@fdh.com

Patrick J. McHugh on behalf of Interested Party Srius XM Radio, Inc.
pmchugh@fdh.com, csommer@fdh.com

Kari A. Mitchell on behalf of U.S. Trustee U. S. Trustee
kari.mitchell@usdoj.gov

Martin A. Mooney on behalf of Creditor Toyota Industries Commercial Finance
ahight@schillerknapp.com, kcollins@schillerknapp.com;tshariff@schillerknapp.com

Martin A. Mooney on behalf of Creditor Toyota Industries Commercial Finance Inc.
ahight@schillerknapp.com, kcollins@schillerknapp.com;tshariff@schillerknapp.com


                                                9
4409872.v1
Case 18-31722     Doc 511     Filed 03/14/19     Entered 03/14/19 16:04:13       Page 10 of 11



Lauren M. Nash on behalf of Creditor United States of America, Small Business Administration
lauren.nash@usdoj.gov

Joshua Pedreira on behalf of Creditor Province of Nova Scotia
jpedreira@cohenandwolf.com

Scott D. Rosen on behalf of Interested Party Liberty Insurance Corp.
srosen@cb-shea.com, kseaman@cbshealaw.com

Scott D. Rosen on behalf of Interested Party Liberty Mutual Fire Insurance Co.
srosen@cb-shea.com, kseaman@cbshealaw.com

Scott D. Rosen on behalf of Interested Party Liberty Mutual Insurance Company
srosen@cb-shea.com, kseaman@cbshealaw.com

Scott D. Rosen on behalf of Interested Party Ohio Casualty Insurance Company
srosen@cb-shea.com, kseaman@cbshealaw.com

Scott D. Rosen on behalf of Interested Party West American Insurance Company
srosen@cb-shea.com, kseaman@cbshealaw.com

Thomas J. Sansone on behalf of Interested Party Comcast Cable Communications Management,
LLC
tsansone@carmodylaw.com

Douglas S. Skalka on behalf of Creditor VFI KR SPE I, LLC
dskalka@npmlaw.com,
smowery@npmlaw.com;ecrafts@npmlaw.com;npm.bankruptcy@gmail.com

Douglas S. Skalka on behalf of Creditor Varilease Finance, Inc.
dskalka@npmlaw.com,
smowery@npmlaw.com;ecrafts@npmlaw.com;npm.bankruptcy@gmail.com

Jeffrey M. Sklarz on behalf of Creditor Committee Official Committee of Unsecured Creditors
jsklarz@gs-lawfirm.com, aevans@gs-lawfirm.com;mcraig@gs-lawfirm.com;cfisher@gs-
lawfirm.com

Matthew G. Summers on behalf of Interested Party Comcast Cable Communications
Management, LLC
summersm@ballardspahr.com

Suzanne B. Sutton on behalf of Creditor Province of Nova Scotia
ssutton@cohenandwolf.com

U. S. Trustee
USTPRegion02.NH.ECF@USDOJ.GOV


                                               10
4409872.v1
Case 18-31722    Doc 511      Filed 03/14/19    Entered 03/14/19 16:04:13       Page 11 of 11



Matthew D. Valauri on behalf of Creditor Bank of America, N.A.
matthew.valauri@wilsonelser.com

Jay L Welford on behalf of Creditor VFI KR SPE I, LLC
jwelford@jaffelaw.com, dgoldberg@jaffelaw.com
Manual Notice List
Daniel F. Flores                                    Harlan M. Lazarus
Timothy Wheeler                                     Lazarus and Lazarus, PC
Wilson Elser Moskowitz Edelman & Dicker             240 Madison Avenue
150 East 42nd St                                    New York, NY 10016
New York, NY 10017
                                                    Brian J. Lohan
Steven E. Mackey                                    Arnold Porter Kaye Scholer LLP
Office of the U.S. Trustee                          70 W. Madison
The Giaimo Federal Building                         Suite 4200
150 Court Street, Room 302                          Chicago, IL 60603
New Haven, CT 06510
                                                    P. Bradley O'Neill
TrueNorth Capital Partners LLC                      Kramer Levin Naftalis & Frankel LLP
Attn: President or General Mgr                      1177 Avenue of the Americas
9 West Broad Street, Suite 510                      New York, NY 10036
Stamford, CT 06902
                                                    Brian Powers
Nancy M Bello                                       Silverman Acampora LLP
Kramer Levin Naftalis & Frankel LLP                 100 Jericho Quadrangle
1177 Avenue of the Americas                         Suite 300
New York, NY 10036                                  Jericho, NY 11753

Abram V. Carls                                      Linebarger Goggan Blair & Sampson, LLP
Thomas N. DeBoom                                    2777 N. Stemmons Freeway
115 3rd Street SE                                   Suite 1000
Suite 1200                                          Dallas, TX 75207
Cedar Rapids, IA 52401
                                                    Pryor & Mandelup, L.L.P.
Green & Sklarz LLC                                  Attn: Anthony F. Giuliano
700 State St                                        675 Old Country Road
Suite 304                                           Westbury, NY 11590
New Haven, CT 06511




                                               11
4409872.v1
